         Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

MARVIN CLARK,                                   *

       Plaintiff,                               *

v.                                              *    Civil Action No. DLB-19-3519

PAUL SAVAL, et al.,                             *

       Defendants.                              *

                                               ***

                         MEMORANDUM OPINION AND ORDER

       Marvin Clark experienced post-traumatic stress disorder, anxiety, and depression after a

work-related motor vehicle accident. In this litigation against Paul Saval and Saval Food Services

(“Saval Food”), his employer, he claims that defendants violated the Americans with Disabilities

Act (“ADA”), 42 U.S.C. §§ 12112–12117, when they failed to accommodate his disabilities after

his accident and then terminated his employment.

       Defendants moved to dismiss the complaint, arguing there is no subject matter jurisdiction

over Mr. Saval and Saval Food, Mr. Clark failed to exhaust administrative remedies as to Saval

Food, and the complaint was untimely filed. ECF 7 & 7-1. Because the Court lacks subject matter

jurisdiction over Mr. Saval, the claims against him will be dismissed without prejudice. As to

Saval Food, the Court finds that Mr. Clark has sufficiently identified his former employer as a

defendant for the Court to exercise subject matter jurisdiction over it. Further, plaintiff has

exhausted his administrative remedies. However, because plaintiff filed his complaint in this Court

more than ninety days after he claims he received his dismissal and notice of right to sue from the

Equal Employment Opportunity Commission (“EEOC”) and he has not identified equitable

grounds to toll the limitations period, his complaint is untimely. Defendants’ motion to dismiss
              Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 2 of 18



the complaint is granted. Dismissal of the claims against Saval Food is without prejudice. Plaintiff

may file an amended complaint against Saval Food, if he has a good faith basis for doing so, that

is consistent with this Memorandum Opinion and Order and alleges why the ninety-day limitations

period does not bar his claims. Any amended complaint must be filed by January 21, 2021.

         I.       Background

         On April 20, 2017, Mr. Clark had a work-related motor vehicle accident. Compl. 7, ECF

1. He claims that, when he returned to work, Saval Food “did not acknowledge the fact that [he

had] PTSD, anxiety and depression,” which resulted from the accident. Id. at 6. Mr. Clark alleges

that he had a doctor’s order for sedentary work, “not light to medium duty,” and that he should

return initially as a helper, rather than a driver “so [his] PTSD would not be triggered.” Id. at 7.

He claims that his employer failed to accommodate his disabilities on February 14, 16 and 25 and

March 5 and 19, 2018. Id. at 5–6.

         On March 7, 2018, Mr. Clark filed a disability discrimination and retaliation claim with

the EEOC. ECF 7-3. On June 11, 2018, Saval Food terminated his employment. Defs.’ Mot. 2;

see Compl. 5 & 7 (alleging termination without providing date). He claims that he was “terminated

when [he] was trying to get them to accomodate [sic] [his] needs due to [his] diagnosis.” Compl.

5 & 7.

         On September 10, 2019, the EEOC mailed plaintiff a dismissal and notice of right to sue

letter. ECF 1-2. It stated that it was “unable to conclude that the information obtained establishes

violations of the statutes.” Id. The notice provided:

         You may file a lawsuit against the respondent(s) under federal law based on this
         charge in federal or state court. Your lawsuit must be filed WITHIN 90 DAYS
         of your receipt of this notice; or your right to sue based on this charge will be
         lost. . . .

         ...



                                                 2
         Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 3 of 18



       In order to pursue this matter further, you must file a lawsuit against the
       respondent(s) named in the charge within 90 days of the date you receive this
       Notice. Therefore, you should keep a record of this date. Once this 90-day period
       is over, your right to sue based on the charge referred to in this Notice will be
       lost. . . . Furthermore, in order to avoid any question that you did not act in a timely
       manner, it is prudent that your suit be filed within 90 days of the date this Notice
       was mailed to you (as indicated where the Notice is signed) or the date of the
       postmark, if later.

Id. (emphasis in notice). Plaintiff stated in his complaint that he received the notice on the same

day that it was mailed to him. Compl. 6.

       On December 10, 2019, plaintiff filed suit against Paul Saval in this Court. Id. On

December 20, 2019, the Court informed him that an individual cannot be held liable under the

ADA. Dec. 20, 2019 Order, ECF 3 (citing 42 U.S.C. § 12111(2)). The Court noted that plaintiff

identified Saval Food Service in the summons and on the civil cover sheet that he filed with his

complaint, ECF 1-1 & 1-3, and directed him to “promptly notify the Court in writing” if he

intended to sue Saval Food. Id. On December 30, 2019, plaintiff filed a new summons for Saval

Food Service. ECF 4.

       On January 17, 2020, Paul Saval and Saval Food Service filed a motion to dismiss. ECF

7. Because not all the parties had consented to proceed before a magistrate judge at that time, the

Court struck the motion and directed Mr. Clark not to file a response. ECF 12; see Case Mgmt.

Order, ECF 10. Thereafter, the parties consented to proceed before a magistrate judge, and

defendants informed the Court that they wished to renew their motion. ECF 19.

       On August 28, 2020, the Court reinstated defendants’ motion, mailed plaintiff a copy of

the motion, and directed him to respond by September 18, 2020. ECF 20. The Court did not

receive a response from plaintiff. On November 17, 2020, defendants filed a line in which they

noted that plaintiff had not responded and that their motion was ripe. ECF 22. A hearing is not

necessary. See Loc. R. 105.6.



                                                  3
         Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 4 of 18



               A.      Defendants’ Motion

       Defendants filed their motion to dismiss pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). Defs.’ Mem. 1. Defendants argue that the Court lacks subject matter

jurisdiction over Paul Saval because he cannot be held liable under the ADA. Id. at 5–6. Likewise,

they contend that the Court lacks subject matter jurisdiction over Saval Food because plaintiff

failed to amend the complaint to name the corporate defendant. Id. Defendants also challenge

whether Mr. Clark exhausted his administrative remedies, which they present as a jurisdictional

issue. Id. at 4–5. Additionally, defendants contend that Mr. Clark failed to state a claim because

he filed his complaint in this Court more than ninety days after he received his notice of right to

sue from the EEOC. Id. at 7.

               B.      Plaintiff’s Opposition

       On November 17, 2020, plaintiff called the Clerk’s Office and stated that he had filed a

response by September 18 and that he would mail another copy to the Clerk’s Office that day. On

November 24, 2020, the Clerk’s Office received a November 18, 2020 letter from plaintiff. He

stated that he had mailed a letter in opposition to defendants’ motion before the September 18,

2020 deadline, and he enclosed a copy of his letter. He also enclosed a copy of a letter request he

had sent, seeking permission to file documents electronically. Both letters were dated September

4, 2020. Neither the September 4, 2020 letters nor the November 18, 2020 letter was signed.

       Rule 11 provides that “[e]very pleading, written motion, and other paper must be signed

. . . by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a). It also requires the

Court to “strike an unsigned paper unless the omission is promptly corrected after being called to

the attorney’s or party’s attention.” Id. Accordingly, if plaintiff does not submit signed copies of

his letters, the Court must strike them.




                                                  4
         Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 5 of 18



       In any event, even if it were signed, plaintiff’s opposition does not address defendants’

arguments regarding jurisdiction, timeliness, and exhaustion of administrative remedies. Rather,

plaintiff simply contends that “Saval Food Service has no merit to ask for a dismissal of Civil

Action No. 19-CV-3519 DLB based on their lack of knowledge and understanding of Post

Traumatic Stress Disorder, Anxiety and Depression.” Pl.’s Opp’n 1.

       II.     Standard of Review

       The Fourth Circuit previously considered administrative exhaustion to be a jurisdictional

issue, but the Supreme Court more recently held that “Title VII’s charge-filing requirement is a

processing rule, albeit a mandatory one, not a jurisdictional prescription delineating the

adjudicatory authority of courts.” Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843, 1850–51

(2019). The ADA is “[m]odeled after Title VII” and “incorporates that statute’s enforcement

procedures, including the requirement that a plaintiff must exhaust his administrative remedies by

filing a charge with the EEOC before pursuing a suit in federal court.” Sydnor v. Fairfax Cty.,

Va., 681 F.3d 591, 593 (4th Cir. 2012) (citing 42.U.S.C. §§ 2000e–5(b), (f)(1), 12117(a)); see

Tolliver v. Eleven Slade Apt. Corp., No. CCB-19-2478, 2020 WL 6450282, at *2 (D. Md. Nov. 2,

2020) (noting 42 U.S.C. § 12117(a) “adopt[ed] in the ADA the enforcement provisions of [Title

VII], codified at 42 U.S.C. § 2000e-5, which require filing a charge”). Therefore, the Court will

apply the Rule 12(b)(6) standard to its consideration of defendants’ administrative exhaustion

argument. See Davis, 139 S. Ct. at 1850–51; Sydnor, 681 F.3d at 593; Cowgill v. First Data Techs.,

Inc., No. ADC-19-2565, 2020 WL 551913, at *3 (D. Md. Feb. 4, 2020) (“Though the Supreme

Court in Davis was addressing a Title VII Charge, plaintiffs must follow identical EEOC

procedures when bringing a Charge of Discrimination under both Title VII and the ADA.




                                                5
         Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 6 of 18



Accordingly, the Court will evaluate all of Defendants’ arguments—including those relating to

administrative exhaustion—under a Rule 12(b)(6) standard.”).1

        A Rule 12(b)(6) motion challenges “the legal sufficiency of a complaint” on the grounds

that, “even if the facts alleged by a plaintiff are true, the complaint fails as a matter of law ‘to state

a claim upon which relief can be granted.’” Thomas-Lawson v. Koons Ford of Balt., Inc., No.

SAG-19-3031, 2020 WL 1675990, at *2 (D. Md. Apr. 6, 2020) (citing In re Birmingham, 846 F.3d

88, 92 (4th Cir. 2017)); see Fed. R. Civ. P. 12(b)(6). For purposes of resolving defendants’ motion

to dismiss, the Court “accept[s] as true all of the factual allegations contained in the complaint and

draw[s] all reasonable inferences in favor of the plaintiff.” Ray v. Roane, 948 F.3d 222, 226 (4th

Cir. 2020) (quoting King v. Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016)). To survive a Rule

12(b)(6) motion, the “complaint need only ‘give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.’” Id. (quoting Tobey v. Jones, 706 F.3d 379, 387 (4th Cir.

2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007))). Stated differently, “a

complaint must contain ‘a short and plain statement of the claim showing that the pleader is entitled

to relief.’” Cooke v. Caliber Home Loans, Inc., No. PWG-18-3701, 2020 WL 1434105, at *3 (D.

Md. Mar. 24, 2020) (quoting Fed. R. Civ. P. 8(a)(2)).

        When resolving a motion to dismiss, the Court “does not resolve contests surrounding facts,

the merits of a claim, or the applicability of defenses.” Ray, 948 F.3d at 226 (quoting Tobey, 706

F.3d at 387 (quoting Twombly, 550 U.S. at 555)). If, however, an affirmative defense such as

statute of limitations “‘clearly appears on the face of the complaint,’ . . . the Court may rule on that




1
  The timeliness of Mr. Clark’s filing in this Court also is not a jurisdictional issue. See Defs.’
Mem. 7; see also Strothers v. City of Laurel, Md., 118 F. Supp. 3d 852, 860 (D. Md. 2015) (noting
that defendant’s argument that the ninety-day “time limit is jurisdictional . . . is not supported by
Fourth Circuit law”).


                                                    6
         Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 7 of 18



defense when considering a motion to dismiss.” Skibicki v. Fairmont Plaza, No. PWG-17-1366,

2018 WL 3862252, at *2 (D. Md. Aug. 14, 2018) (quoting Kalos v. Centennial Sur. Assocs., No.

CCB-12-1532, 2012 WL 6210117, at *2 (D. Md. Dec. 12, 2012)); see Andrews v. Daw, 201 F.3d

521, 524 n.1 (4th Cir. 2000).

       Rule 12(b)(1) “allows [a party] to assert lack of subject matter jurisdiction by motion as a

defense to a claim for relief.” Musari v. Countrywide Home Loans, No. PWG-15-3028, 2016 WL

4124227, at *2 (D. Md. Aug. 3, 2016). “A court should grant a Rule 12(b)(1) motion ‘if the

material jurisdictional facts are not in dispute and the moving party is entitled to prevail as a matter

of law.’” El-Amin v. Int’l Longshoremen’s Ass’n Local No. 333, No. CCB-10-3653, 2011 WL

2580630, at *2 (D. Md. June 28, 2011) (quoting Evans v. B.F. Perkins, Co., 166 F.3d 642, 647

(4th Cir. 1999)). When a defendant files a Rule 12(b)(1) motion that

       assert[s] a facial challenge that “a complaint simply fails to allege facts upon which
       subject matter jurisdiction can be based,” as [defendants do] here, “the facts alleged
       in the complaint are assumed to be true and the plaintiff, in effect, is afforded the
       same procedural protection as he would receive under a 12(b)(6) consideration.”

Criscione v. U.S. Nuclear Regulatory Comm’n, No. PWG-19-2087, 2020 WL 5912567, at *4 (D.

Md. Oct. 6, 2020) (quoting Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)). Thus, the same

standard applies. See id.

       III.    Discussion

               A.      Jurisdiction

       The first consideration is whether this Court has subject matter jurisdiction over the

defendants, as the case cannot proceed without it. See Fed. R. Civ. P. 12(h)(3). Plaintiff claims

that defendants Paul Saval and Saval Food Service violated the ADA. The ADA provides that

“[n]o covered entity shall discriminate against a qualified individual with a disability because of

the disability of such individual in regard to job application procedures, the hiring, advancement,



                                                   7
         Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 8 of 18



or discharge of employees, employee compensation, job training, and other terms, conditions, and

privileges of employment.” Jones v. Am. Postal Workers Union, 192 F.3d 417, 423 (4th Cir. 1999)

(quoting 42 U.S.C. § 12112(a)) (emphasis in Jones). A “covered entity” is “an employer,

employment agency, labor organization, or joint labor–management committee.” 42 U.S.C.

§ 12111(2). If the defendant is “neither an employer, employment agency, labor organization, nor

a joint labor-management committee as those terms are defined in the ADA,” then this Court lacks

subject matter jurisdiction over the ADA claims against the defendant. See Jones, 192 F.3d at 423

(citing Woodard v. Va. Bd. of Bar Examiners, 598 F.2d 1345, 1346 (4th Cir. 1979)).

       In his complaint, plaintiff named only Paul Saval as a defendant. On December 20, 2019,

this Court informed plaintiff that Mr. Saval, an individual, was not a proper defendant because an

individual cannot be held liable under the ADA. Dec. 20, 2019 Order. Because the Court lacks

subject matter jurisdiction over the ADA claims against Paul Saval, the claims as to him are

dismissed without prejudice. See 42 U.S.C. §§ 12111(2), 12112(a); Jones, 192 F.3d at 423; see

also Outdoor Amusement Bus. Ass’n v. Dep’t of Homeland Sec., --- F.3d ----, 2020 WL 7410295,

at *12 n.11 (4th Cir. Dec. 18, 2020) (“A dismissal for . . . any . . . defect in subject matter

jurisdiction . . . must be one without prejudice, because a court that lacks jurisdiction has no power

to adjudicate and dispose of a claim on the merits.”) (quoting S. Walk at Broadlands Homeowner’s

Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013)).

       Defendants contend that the Court lacks subject matter jurisdiction over Saval Food

because plaintiff did not amend his complaint to name the company. Defs.’ Mem. 5–6. As noted,

plaintiff initially identified Saval Food Service in the summons and on the civil cover sheet filed

with his complaint, but he did not name Saval Food Service in his complaint. ECF 1-1 & 1-3. On

December 20, 2019, the Court directed him to “promptly notify the Court in writing” if he intended




                                                  8
         Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 9 of 18



to sue Saval Food. Dec. 20, 2019 Order. On December 30, 2019, plaintiff filed a new summons

for Saval Food Service. ECF 4. This filing is a written submission that made clear that plaintiff

intended to sue Saval Food. See Fed. R. Civ. P. 4(a)(1)(B) (stating that the summons must name

the defendant). Pursuant to Rule 15(a)(1), plaintiff could amend his pleading to name Saval Food

as a matter of course. See Fed. R. Civ. P. 15(a)(1). Construing Rule 15 “to secure the just, speedy,

and inexpensive determination of [this] action,” the Court finds that plaintiff communicated his

intent to amend his complaint to name Saval Food as a defendant by issuing a new summons for

the company. See Fed. R. Civ. P. 1, 4(a)(1)(B); see also Jha v. XCube Research & Dev., Inc., No.

PX-18-364, 2018 WL 9988653, at *1 (D. Md. Apr. 19, 2018) (construing “Plaintiff’s Motion to

Voluntarily Dismiss Defendants Roberts, Trier, and Pytka . . . as a Motion for Leave to Amend the

Complaint under Rule 15(a)”); Germain v. Bishop, No. TDC-15-1421, 2018 WL 1453336, at *15

(D. Md. Mar. 23, 2018) (construing plaintiff’s “Motion to Join Claims . . . as [a] Motion to Amend

the Complaint”); Kim v. Potter, No. DKC-09- 2973, 2010 WL 11556602, at *1 (D. Md. Mar. 12,

2010) (construing “Plaintiff’s motion to add defendants as a motion to file an amended

complaint”). Therefore, this Court has subject matter jurisdiction over the claims against Saval

Food. See 42 U.S.C. § 12112(a).

               B. Exhaustion of Administrative Remedies

       An employee asserting discrimination claims against his employer must exhaust his

administrative remedies by filing a timely charge with the EEOC before filing a Title VII or ADA

claim in this Court. Balas v. Huntington Ingalls Indus., Inc., 711 F.3d 401, 406 (4th Cir. 2013);

Bryant v. Bell Atl. Md., Inc., 288 F.3d 124, 132 (4th Cir. 2002); see Sydnor, 681 F.3d at 593

(applying Title VII requirements to ADA).            Significantly, an “‘administrative charge of

discrimination does not strictly limit a Title VII [or ADA] suit which may follow,’” and “courts




                                                 9
        Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 10 of 18



may in fact adjudicate claims not raised before the agency, if certain requirements are met.”

Stewart v. Iancu, 912 F.3d 693, 705 (4th Cir. 2019) (quoting Sydnor, 681 F.3d at 594).

        The Court may consider “those discrimination claims stated in the initial charge, those

reasonably related to the original complaint, and those developed by reasonable investigation of

the original complaint . . . .” Id. (quoting Chacko v. Patuxent Inst., 429 F.3d 505, 506 (4th Cir.

2005)). Thus, “the ‘scope of a Title VII [or ADA] lawsuit may extend to any kind of discrimination

like or related to allegations contained in the charge and growing out of such allegations during

the pendency of the case’ before the agency.” Id. (quoting Hill v. W. Electric Co., 672 F.2d 381,

390 n.6 (4th Cir. 1982) (citation and quotation marks omitted)). The Fourth Circuit observed that

“plaintiffs, although circumscribed by their administrative complaints, are not wholly banned from

raising claims for the first time before the district court, so long as they meet the requirements

articulated in Hill and Chacko.” Stewart, 912 F.3d at 706.

        “[R]etaliation claims ‘receive extended flexibility’ when being considered under the

general rule referenced in Hill.” Id. (quoting Clarke v. Richmond Behavioral Health Auth., No.

3:09CV743, 2011 WL 13274273, at *4 (E.D. Va. Aug. 10, 2011)). Fourth Circuit “precedent

‘presupposes both that a retaliation count in a Title VII [or ADA] lawsuit be “related to” and have

“grown out” of the EEO charge while the administrative charge remained pending’ . . . because

‘retaliation claims almost always relate back to previously filed EEO charges . . . .’” Id. (quoting

Brown v. Runyon, 139 F.3d 888 (4th Cir. 1998) (unpublished opinion)). Thus, retaliation claims

“may be raised for the first time in district court without the requirement that a plaintiff have

exhausted his administrative remedies.” Id. (quoting Brown, 139 F.3d at 888). Further, although

the claims that fall under this rule frequently involve retaliation, the Fourth Circuit has “left open

the possibility that district courts may hear claims for the first time, beyond just retaliation claims,




                                                  10
         Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 11 of 18



if they are ‘reasonably related to the original complaint’ and ‘developed by reasonable

investigation of the original complaint.’” Id. (quoting Chacko, 429 F.3d at 506).

        Defendants argue that Mr. Clark’s claim based on his termination exceeds the scope of his

EEOC charge of discrimination, which “focuses solely on an alleged failure to accommodate the

Plaintiff.”   Defs.’ Mem. 5. 2 Defendants mischaracterize plaintiff’s EEOC charge and his

complaint.

        In his EEOC charge, Mr. Clark alleged both failure to accommodate and retaliation. ECF

7-3. He checked the boxes for discrimination based on disability and retaliation. Id. The checked

boxes “alone do[] not determine whether [plaintiff] has exhausted his administrative remedies.

Rather, the Court investigates the Charge ‘as a whole’ . . . .” Carter v. Montgomery Cty., Md., No.

TDC-18-2249, 2019 WL 3804765, at *4 (D. Md. Aug. 13, 2019) (quoting Mercer v. PHH Corp.,

641 F. App’x 233, 238–39 (4th Cir. 2016)). In his narrative, Mr. Clark claimed that, after his

work-related accident, his “doctor[s] . . . request[ed] a reasonable accommodation,” but his

employer “did not adequately follow the accommodation request.” Id. He also claimed that

“[s]ince requesting accommodation [m]y insurance has been taken away, wages decreased, and

401k denied.” Id. Additionally, plaintiff alleged that he was “subjected to severe harassment and

extreme distress when [he] learned that [his] truck accident was being shown in safety training that

[his] colleagues and [he] must attend.” Id. Finally, he claimed that he “was discriminated against

with respect to retaliation for engaging in protected activity, a denial of a reasonable




2
  In his complaint, Mr. Clark alleges that defendants’ “discriminatory conduct” included their
failure to accommodate his disabilities and ultimately their termination of his employment.
Compl. 5. Defendants challenge only the administrative exhaustion of the claim based on his
termination; they do not address the failure to accommodate claim based on the employer’s refusal
to provide the accommodation plaintiff requested. Mr. Clark clearly alleged this failure to
accommodate his disabilities in his EEOC charge.


                                                11
        Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 12 of 18



accommodation, wages, benefits (401k, insurance), unequal terms and conditions of employment,

and harassment, due to [his] disability in violation of the [ADA].” Id. Thus, plaintiff alleged

retaliation as well as failure to accommodate in his EEOC charge. See id.

       Defendants insist that “the Plaintiff made no attempt to amend his initial charge with the

EEOC in order to address his subsequent termination by Saval Food Service,” and as a result, his

complaint “bears little or no relationship to the underlying discrimination charge, constituting a

failure to exhaust administrative remedies.” Defs.’ Mem. 2. Not so.

       Mr. Clark was not required to amend his EEOC charge to address his termination before

filing suit in this Court because his termination occurred after his EEOC filing and his claims in

this Court are reasonably related to the claims in his EEOC charge. See Stewart, 912 F.3d at 705.

Before the EEOC, Mr. Clark claimed that Saval Food discriminated based on disability by failing

to accommodate his disabilities and retaliated against him for requesting an accommodation. He

alleged that his employer decreased his wages, denied him employment benefits such as insurance

coverage and a retirement account, and subjected him to harassment. He alleged that the action

was “continuing,” having occurred as recently as the date on which he filed his EEOC charge.

       Mr. Clark’s complaint, which the Court construes liberally, can reasonably be read to assert

the same basis for discrimination—disability—and the same forms of discrimination—failure to

accommodate and retaliation—that he alleged in his EEOC charge. Mr. Clark has alleged here

that Saval Food violated the ADA by terminating his employment “when [he] was trying to get




                                               12
        Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 13 of 18



them to accomodate [sic] [his] needs due to [his] diagnosis.” Compl. 5 & 7. 3 Certainly, the

retaliatory conduct in his complaint differs from the retaliatory conduct in his EEOC charge,

because he now alleges termination. He was terminated on June 11, 2018, approximately three

months after March 7, 2018, the last date on which the discrimination he alleged in his EEOC

charge occurred. Arguably, this time lapse makes the termination temporally distinct from the

misconduct alleged in his EEOC charge. Under the circumstances of this case, however, the June

2018 termination occurred in the same timeframe as the earlier discrimination because plaintiff

alleged that the failure to accommodate and retaliation occurred from April 2017 until March 2018

and that the conduct was ongoing. An investigation of plaintiff’s EEOC claim would have led to

evidence of his termination after he continued, without success, to seek an accommodation.4

       The Court finds that Mr. Clark’s retaliatory termination claim is “‘like or related to

allegations contained in the charge’” and that it “‘[grew] out of such allegations during the

pendency of the case’ before the agency” because it is based on retaliatory conduct that follows

the trajectory of the retaliatory conduct asserted in his EEOC charge. Stewart, 912 F.3d at 705

(quoting Hill, 672 F.2d at 390 n.6); see Mason v. Montgomery Cty., No. PWG-13-1077, 2015 WL

3891808, at *8 (D. Md. June 23, 2015) (finding retaliatory termination claim was administratively


3
  Although he did not check “Retaliation” as the “discriminatory conduct of which [he]
complain[s] in this action,” he claims that he was terminated in retaliation for seeking an
accommodation for his disabilities. See Compl. 5 & 7; Fed. R. Civ. P. 1; Noble v. Barnett, 24 F.3d
582, 587 n.6 (4th Cir. 1994) (noting that when a party is self-represented, his or her filings,
“however unskillfully pleaded, must be liberally construed”); Weigel v. Maryland, 950 F. Supp.
2d 811, 825–26 (D. Md. 2013) (“When a plaintiff fails to state a claim, he should generally be
given a chance to amend the complaint . . . before the action is dismissed with prejudice.” (citations
and quotation marks omitted)).
4
 This case is unlike Johnson v. SecTek, Inc., in which the plaintiff alleged only disability
discrimination in her EEOC charge, and then sought to add a claim in this Court “with a new form
of discrimination (failure to accommodate), not alleged in her EEOC Charge,” and the claim may
have “involve[d] different actors and different timeframes than those referenced in plaintiff’s
EEOC Charge.” No. ELH-13-3798, 2015 WL 502963, at *6 (D. Md. Feb. 4, 2015).


                                                 13
        Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 14 of 18



exhausted because an administrative investigation “would have encompassed Plaintiff’s

termination, as he alleges it as another event in an ongoing series of discriminatory and retaliatory

acts” and termination occurred less than two months after EEOC charge) (citing Sydnor, 681 F.3d

at 594; citations to record omitted)). Therefore, this Court may consider Mr. Clark’s retaliatory

termination claim. See id.; Chacko, 429 F.3d at 506; Hill, 672 F.2d at 390 n.6. It is not subject

to dismissal for failure to exhaust administrative remedies. See Stewart, 912 F.3d at 705.

               C. Timeliness

       Defendants argue that Mr. Clark’s complaint must be dismissed because he did not file it

within the ninety-day limitations period set by the EEOC’s filing requirements in 42 U.S.C.

§ 2000e-5(f)(1). An individual who files an EEOC charge and then files a civil action must do so

“within ninety days of receiving the notice of right to sue, as required by 42 U.S.C. § 2000e–

5(f)(1).” Harvey v. City of New Bern Police Dep’t, 813 F.2d 652, 653 (4th Cir. 1987); see

Strothers, 118 F. Supp. 3d at 860. The Fourth Circuit has “held that delivery of a notice of right

to sue triggered the limitations period.” Nguyen v. Inova Alexandria Hosp., 187 F.3d 630, 1999

WL 556446, at *3 (4th Cir. 1999) (unpublished) (citing Harvey, 813 F.2d at 654; Watts-Means v.

Prince George’s Family Crisis Ctr., 7 F.3d 40, 42 (4th Cir. 1993); Harper v. Burgess, 701 F.2d

29, 30 (4th Cir. 1983)). “[I]f the actual date of receipt is confirmed by evidence, that date governs.”

Id. (citing Dixon v. Digital Equip. Corp., 976 F.2d 725, 1992 WL 245867, *1 (4th Cir. Sept. 30,

1992) (unpublished)).

       This ninety-day period is subject to equitable tolling considerations. See Harvey, 813 F.2d

at 654. “[A] plaintiff seeking relief from a limitations period based on ‘equitable tolling’ must

show ‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing[.]’” Edmonson v. Eagle Nat’l Bank,




                                                  14
        Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 15 of 18



922 F.3d 535, 548 (4th Cir. 2019) (quoting Edmondson v. Eagle Nat’l Bank, No. RDB-16-3938,

2018 WL 582514, at *8–9 (D. Md. Jan. 29, 2018) (quoting Menominee Indian Tribe of Wisconsin

v. United States, ––– U.S. ––––, 136 S. Ct. 750, 755 (2016))). “The fact that a plaintiff is self-

represented is not an independent ground for equitable tolling, since a plaintiff does not need an

attorney to file a lawsuit in federal court.” Deabreu v. United Parcel Serv., Inc., No. TDC-18-

1433, 2018 WL 6329316, at *5 (D. Md. Dec. 3, 2018) (citing Baldwin Cty. Welcome Ctr. v. Brown,

466 U.S. 147, 152 (1984)), appeal dismissed, No. 19-1249, 2019 WL 8370867 (4th Cir. May 23,

2019). Indeed, “[c]ourts strictly enforce the ninety day filing requirement, even if the plaintiff is

pro se.” Moulden v. Tangherlini, No. RDB-14-3506, 2015 WL 8757609, at *2 (D. Md. Dec. 15,

2015) (citing Shelton v. Atlantic Bingo Supply Co., DKC-11-0952, 2011 WL 4985277, at *2 (D.

Md. 2011) (“Despite Plaintiff’s pro se status, the law is clear that the ninety-day filing requirement

must be strictly construed in employment discrimination cases.”)); see also Newman v. Md.

Oncology Hematology, P.A., 2020 WL 6044296, at *1 (D. Md. Oct. 9, 2020) (dismissing complaint

filed approximately two weeks late by self-represented plaintiff because, “[g]iven the

uncontroverted evidence that Plaintiff was made aware of the correct filing deadline, there [wa]s

simply no basis for equitable tolling, and her claims [we]re barred as untimely”).

       Harvey, 813 F.2d 652, provides guidance. In Harvey, the claimant’s wife received the

notice of right to sue on November 27, 1985 and did not give it to the claimant until December 2,

1985. Id. The claimant filed suit “on February 26, 1986, some ninety-one days after the claimant’s

wife had received the letter.” Id. The Fourth Circuit held that “[i]n a case such as [Harvey], district

courts should conduct a thorough examination of the facts to determine if reasonable grounds exist

for an equitable tolling of the filing period.” Id. at 654. Accordingly, the Harvey Court

“review[ed] the record before [it],” and was “persuaded that no such grounds [were] present”




                                                  15
            Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 16 of 18



because “Mr. Harvey knew of the right to sue letter within six days of its arrival and this left him

eighty-four days to file his complaint.” Id. It reasoned that “[t]here ha[d] been no showing that

this was not sufficient time within which to act” and therefore the “facts [did not] support equitable

tolling.” Id.; see also Watts-Means, 7 F.3d at 42 (concluding that there was no basis for equitable

tolling because the plaintiff had eighty-five days from actual receipt to file a claim); Nguyen, 1999

WL 556446, at *4 (concluding that there were no grounds for equitable tolling where plaintiff “had

80 days to file her complaint before the 90-day deadline,” which the Court considered “ample

opportunity”); Moulden, 2015 WL 8757609, at *3 (concluding that plaintiff’s Title VII and ADEA

claims, filed ninety-two days after his receipt of his notice of right to sue, were not timely and the

plaintiff, who had “neither advanced any arguments in support of applying equitable tolling, nor

. . . presented this Court with any circumstances to suggest it,” had not shown grounds for equitable

tolling).

        Here, plaintiff stated in his complaint that he received the notice of right to sue on

September 10, 2019. Compl. 6. This is the same date on which the right to sue letter was mailed

from the EEOC’s Baltimore office to plaintiff’s Baltimore home. ECF 7-4. Typically, even local

mail takes at least two to three business days to reach an addressee. Perhaps the right to sue letter

also was hand-delivered to plaintiff on the same date it was mailed, which would explain plaintiff’s

representation that he received the notice on the same day it was mailed. In any event, on the facts

before the Court, the ninety-day limitations period began on September 10, 2019. See 42 U.S.C.

§ 2000e–5(f)(1); Harvey, 813 F.2d at 654; see also Nguyen, 1999 WL 556446, at *3. Mr. Clark

was required to file suit in this Court by December 9, 2019, but he did not do so until December

10, 2019, the ninety-first day. His complaint was untimely. See 42 U.S.C. § 2000e–5(f)(1);

Harvey, 813 F.2d at 654.




                                                 16
        Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 17 of 18



       Further, plaintiff has not shown a basis for equitable tolling. His pro se status is neither

sufficient grounds for tolling nor a basis for a more relaxed application of the limitations period.

Deabreu, 2018 WL 6329316, at *5; Moulden, 2015 WL 8757609, at *2. Plaintiff did not argue in

his opposition that he “ha[d] been pursuing his rights diligently” or that “some extraordinary

circumstance stood in his way and prevented timely filing.” See Edmonson, 922 F.3d at 548.

Consequently, he has not demonstrated a basis for equitable tolling, and filing a signed opposition

would not remedy the deficiency. See id. His complaint must be dismissed as untimely. See id.;

42 U.S.C. § 2000e–5(f)(1); Harvey, 813 F.2d at 654.

       “When a plaintiff fails to state a claim, he should generally be given a chance to amend the

complaint . . . before the action is dismissed with prejudice.” Weigel v. Maryland, 950 F. Supp. 2d

811, 825–26 (D. Md. 2013) (citations and quotation marks omitted)). Dismissal should be with

prejudice only “if there is no set of facts the plaintiff could present to support his claim.” Id. at

826 (citing Cozzarelli v. Inspire Pharm., Inc., 549 F.3d 618, 630 (4th Cir. 2008)). Plaintiff

arguably could show that the limitations period does not bar his claims against Saval Food.

Therefore, dismissal is without prejudice. Plaintiff will have the opportunity to file an amended

complaint that shows that the limitations period does not bar his claims, if he has a good faith basis

for doing so. See id.

                                              ORDER

       For the reasons stated in this Memorandum Opinion, it is, this 23rd day of December, 2020

hereby ORDERED that

       1. Defendants’ motion to dismiss, ECF 7, IS GRANTED;




                                                 17
Case 1:19-cv-03519-DLB Document 23 Filed 12/23/20 Page 18 of 18



2. Plaintiff’s claims against Paul Saval ARE DISMISSED without prejudice for lack of

     subject matter jurisdiction;

3. Plaintiff’s complaint IS DISMISSED without prejudice;

4. On or before January 21, 2021, plaintiff may file an amended complaint against Saval

     Food that shows that the ninety-day limitations period does not bar his claims, if he has

     a good faith basis for doing so;

5. Plaintiff must sign every pleading and filing with this Court. Any filing that is not

     signed after the Court has brought this deficiency to plaintiff’s attention will be

     stricken;

6. Plaintiff may file signed copies of his September 4, 2020 and November 18, 2020

     letters if he would like the Court to consider them; and

7.   The Clerk’s Office will mail a copy of this Memorandum Opinion and Order to

     Plaintiff.



                                                               /S/
                                                       Deborah L. Boardman
                                                       United States Magistrate Judge




                                          18
